— In a declaratory judgment action, defendants appeal from so much of a judgment of the Supreme Court, Dutchess County (Jiudice, J.), dated October 13, 1981, as granted plaintiff’s motion for partial summary judgment to the extent it determined that the Sheriff of Dutchess County has the duty to transport prisoners between the Poughkeepsie City Court and the Dutchess County Jail upon the issuance to the Sheriff of a lawful mandate of the City Court. Judgment affirmed, insofar as appealed from, without costs or disbursements. The law is now well settled that under these circumstances the County Sheriff has the primary responsibility for transportation of prisoners between the City Court and the county jail (see Village of Walden v County of Orange, 85 AD2d 600; City of Newburgh v County of Orange, 85 AD2d 591). Bracken, J.P., Brown, Rubin and Boyers, JJ., concur.